Citation Nr: 1410807	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to death pension.

4. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to January 1949, from August 1950 to September 1951, and from December 1952 to December 1956.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for cause of death and entitlement to DIC being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran died in April 2009.

2. The appellant's countable annual income is greater than the applicable maximum annual pension rates (MAPRs) for death pension benefits.

3. At the time of the Veteran's death, he had no pending claims, and there were no due but unpaid benefits to which the Veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death.


CONCLUSIONS OF LAW

1. The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.263(b), 3.271, 3.272, 3.274(c), 3.275 (2013).

2. The criteria for establishing entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  These requirements involve VA's duties to notify a claimant of the evidence needed to substantiate a claim and to assist a claimant in the development of that claim. 

Where the claim is being denied as a matter of law, the VCAA's provisions are inapplicable.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The appellant was provided a notice letter in September 2003 that explained what must be shown to support her claim for death pension benefits and accrued benefits.  

The RO requested and the appellant provided her net worth and income information relevant to her claim for death pension benefits.  The outcome of an accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death, therefore no evidentiary development is necessary with respect to that claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.

	Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

The appellant reported she receives $1,240.30 per month from Social Security, $399 per month from military retirement, and $617 per month from state retirement, for a total of $27,075.60 annually.  She reported paying $96.40 per month for Medicare Part B and $28.80 for private medical insurance, for a total of $1,502.40 annually.

The maximum annual pension rates (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The MAPRs for a surviving spouse with no dependents for the period since April 1, 2009 are as follows: $7,933, effective from December 1, 2008 to November 30, 2011; $8,219, effective from December 1, 2011 to November 30, 2012; $8,359 effective from December 1, 2012 to November 30, 2013; and $8,485 effective from December 1, 2013.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  

Thus, the appellant's annual income, even considering the exclusions from income listed in 38 C.F.R. § 272, such as medical expenses, is well above the applicable MAPRs.  The Board also notes that the appellant reported more than $176,500 in cash, bank accounts, and mutual funds.  Pension payable to a surviving spouse shall be denied when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance. 38 C.F.R. § 3.274(c) .

Based on the forgoing, the Board finds that the appellant is not entitled to death pension benefits.  

	Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled, and which are due and unpaid, at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996) (holding that a consequence of the derivative nature of an accrued benefits claim is that, without the veteran having a claim pending at time of death, the eligible survivor (in this case a surviving spouse) has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c)  (2013).

A person eligible to receive accrued benefits may also substitute himself or herself as the claimant for the purpose of processing any claims pending at the time of the Veteran's death to completion.  38 U.S.C.A. § 5121A  (2013); VBA Fast Letter 211 (10-30), August 10, 2010.

The Veteran did not have any pending claims at his death. 

Because the Veteran did not have any pending claims when he died, entitlement to accrued benefits may not be granted as a matter of law.  See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims with respect to which the appellant could substitute herself as a claimant.  See 38 U.S.C.A. § 5121A.

Accordingly, the appellant's claim for accrued benefits must be denied.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

The Board finds that a remand is required in this case to further develop the appellant's claims for service connection for cause of death and DIC benefits given her contention that the cause of the Veteran's death was due to his exposure to ionizing radiation.

The immediate cause of death listed on the Veteran's death certificate is metastatic cholangiocarcinoma.  Private treatment records reflect that a mass was found on his liver and he was diagnosed with the disease in June 2008.

In her November 2009 notice of disagreement the appellant contended that the Veteran's cancer was caused by "things" he was exposed to in Korea and the military.  In her December 2013 brief the appellant pointed to the Veteran's May 2002 statement in which he said that he slept next to pipes wrapped with asbestos, assembled atomic bombs, and was around hydrogen bombs.  

A review of a claim for benefits the Veteran filed in 2002 and statements in made in support of that claim shows that the Veteran reported that between 1953 and 1956 he trained to be an atomic bomb assembler in Norfolk, Virginia and deployed on the USS Ticonderoga for 10 months in the Mediterranean, where he worked around both atomic and hydrogen bombs.

For a claim based upon exposure to ionizing radiation during service, service connection can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).  First, if a veteran was exposed to radiation during active duty and later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease". See 38 C.F.R. § 3.311 (2013).  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As the Veteran's cancer is both a radiogenic disease and disease specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d) and § 3.311(b)(2), and the appellant has alleged the Veteran had ionizing radiation exposure in service, the Board finds that additional development must be completed.

Although the Veteran's service treatment records have been associated with his claims file, his complete personnel records have not.  The Board finds that the RO must request those records, specifically any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and any other records of radiation exposure.  If the Veteran is found to have radiation exposure in service, the RO should undertake any additional development as indicated under 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and/or any other appropriate repository of records, and request copies of any outstanding service personnel records to include a DD Form 1141, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141.

All efforts to obtain such records should be documented in the claims folder.  Efforts to locate this document should continue until it is determined that further efforts would be futile.

2. Undertake any additional development as indicated under 38 C.F.R. § 3.311 deemed warranted, to include obtaining an assessment from the Under Secretary for Health, as required under 38 C.F.R. § 3.311(a)(2)(iii), as to whether the Veteran was exposed to radiation during service and the size and nature of such radiation dose.  Depending on the result of the dose assessment, the claim should then be referred to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

3. Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


